                          D.C .
FlLED BY
                     $
         %àq 13 1111 lUN ED STATESDISTRICT COURT
                                 SO THERN DISTM CT OF FLOU A
         Au'
         kollos,LJfu
                   lx
                    '!l
                      @w?Ll.
                         .p. .
                                  CASENO: /9 -X 0 0 s o gg..m yw py
                   .-                                                                       - - .
                                                                      o
                                         .




U NITED STATES OF A M ERICA ,
                        Plaintc
                                                             NOTICE OF TXA ORARY
                                                             A PPEA R AN CE A S CO UN SEL
V.


         Xz
                        Defend= t.
                                        /

       COMESN0W                   / &                        >     zaxz                     and
Slesthistemporaryappearanceascoimselfortheabovenameddefendantts)athzitialappearr ce.
This apper ance is m ade w ith the understanding thatthe lm dersir ed counselw111fulflllany

obligations im posed by the Court such as preparing and filing docum ents necessazy to

collateralize any personalsurety bond w hich m ay be set.

colmsel'sNametprintedl:                                      +        /
                                                  ''
                                                        '%
Collnqel'sSignature:

Adfess(ilcludéCity/state/zipCode):
      /& V-3 % < sû' . ehx -N k) 1'.+ .tGA
     G o O RGVn fs .W
                    ..'
                      .
                      --
                       L- Y DX Q -- - -   .-a-


 Telepuone:S-
            û t-LtK1:)-9ot1                            Floridasazxumber:9;:H
             -

 Date:             j
